                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 19-cv-06852-SI
                                   8                    Plaintiff,
                                                                                            ORDER STRIKING PLAINTIFF'S
                                   9             v.                                         UNRUH ACT CLAIM
                                  10     RIHH LP,                                           Re: Dkt. No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of plaintiff Theresa Brooke’s First Amended Complaint (“FAC”)

                                  14   (Dkt. No. 15). Plaintiff’s FAC again alleges an Unruh Act claim, despite the Court’s previous

                                  15   dismissal of that claim with prejudice.

                                  16          The Court may strike portions of a pleading that are precluded by a previous order. Cleverley

                                  17   v. Ballantyne, No. 2:12-cv-00444, 2014 U.S. Dist. LEXIS 9592, at *9 (D. Nev. Jan 24, 2014)

                                  18   (striking paragraphs of a pleading barred by a prior court order). “Plaintiff risks sanctions by
                                       repleading claims previously dismissed with prejudice.” Franconero v. UMG Recordings Inc., No.
                                  19
                                       12-cv-03382, 2014 U.S. Dist. LEXIS 201091, at *12 (C.D. Cal. Feb. 13, 2014); see also Destfino v.
                                  20
                                       Reiswig, 630 F.3d 952, 959 (9th Cir. 2011) (affirming the court’s inherent power to control its docket
                                  21
                                       by dismissing a complaint for failure to comply with instructions provided on leave to amend).
                                  22
                                              Plaintiff need not replead the Unruh Act claim to preserve it for appeal. See Lacey v.
                                  23
                                       Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (“For claims dismissed with
                                  24
                                       prejudice and without leave to amend, we will not require that they be repled in a subsequent
                                  25
                                       amended complaint to preserve them for appeal.”).
                                  26
                                              However, even if plaintiff were granted leave to replead the Unruh Act claim, plaintiff’s new
                                  27
                                       facts—namely, defendant’s rebranding and plaintiff’s new office in San Jose, California—still fail
                                  28
                                   1   to show the alleged injury occurred in California. FAC ⁋ 1 and footnote 2. The Unruh Act only

                                   2   applies to “persons within the jurisdiction of [California].” Cal. Civ. Code §§ 51(b), (f). Plaintiff

                                   3   is a citizen of Arizona and the alleged harm occurred in Arizona where plaintiff viewed defendant’s

                                   4   website, so plaintiff does not have standing to bring an Unruh Act claim. Plaintiff was only granted

                                   5   leave to amend her Americans with Disabilities Act (ADA) claim.

                                   6          For the foregoing reasons and for good cause shown, the Court orders plaintiff’s Unruh Act

                                   7   claim STRICKEN from plaintiff’s FAC.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: March 10, 2020

                                  11                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
